FILED
                            NOT FOR PUBLICATION                             OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TAIWAN CIVIL RIGHTS LITIGATION                   No. 11-17717
ORGANIZATION, (TCRLO),
                                                 D.C. No. 3:10-cv-00362-JW
              Plaintiff,

  and                                            MEMORANDUM *

FORT NIGHT HOLDINGS LLC and
PACIFIC SENTRY ASSOCIATES, LLC,

              Plaintiffs - Appellants,

  v.

KUOMINTANG BUSINESS
MANAGEMENT COMMITTEE,
(KBMC), AKA The Kuomintang of China,
(KMT),

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Plaintiffs Fort Night Holdings LLC and Pacific Sentry Associates, LLC

appeal from the district court’s judgment dismissing their action alleging quasi-

contract and other claims as barred by the statute of limitations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. See Stanley v. Trs. of

Cal. State Univ., 433 F.3d 1129, 1134 (9th Cir. 2006). We affirm.

       The district court properly concluded that plaintiffs’ quasi-contract claim

began to accrue in 1950 and, thus, was barred by the statute of limitations. See

Platt Elec. Supply, Inc. v. Eoff Elec., Inc., 522 F.3d 1049, 1054 (9th Cir. 2008)

(under California law “[a] cause of action accrues when the claim is complete with

all of its elements”).

       The district court did not abuse its discretion by dismissing plaintiffs’ first

amended complaint without leave to amend after concluding that the quasi-contract

claim was barred by the statute of limitations and that the related claims similarly

failed. See id. at 1060 (where plaintiff’s claims are barred by the statute of

limitations, amendment would be futile).



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2                                     11-17717
      Contrary to plaintiffs’ contention, the district court did not err by addressing

the statute of limitations issue sua sponte in ruling on plaintiffs’ motion for default

judgment. See Levald, Inc. v. City of Palm Desert, 998 F.2d 680, 686-87 (9th Cir.

1993) (permitting district courts to sua sponte consider the issue of statute of

limitations where defendant has not waived the defense and plaintiff has been

given a chance to address the issue); Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th

Cir. 1986) (requiring district courts in addressing a motion for default judgment to

evaluate the “sufficiency of the complaint”).

      Plaintiffs’ contentions regarding the statute of repose are unavailing because

their claims would still be untimely.

      AFFIRMED.




                                           3                                       11-17717